Citation Nr: 0333016	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from July 1965 to July 
1971.  Service in Vietnam is indicated by the evidence of 
record. 

The veteran was granted service connection for PTSD in a 
December 2001 VA rating decision and was awarded a 70 percent 
disability rating.  The veteran disagreed with the rating 
assigned and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in October 2002.  

The Board notes that, although the veteran requested a 
personal hearing before a Veterans law Judge in his October 
2002 substantive appeal, he withdrew his request in a 
February 2003 statement.  

Issues not on appeal

In the December 2001 rating decision, the RO also granted the 
veteran's claim of entitlement to service connection for 
diabetes.  In a May 2002 rating decision, the RO granted 
service connection for impotence and awarded special monthly 
compensation for loss of use of a creative organ.  The RO 
also denied service connection for hypertension.  To the 
Board's knowledge, the veteran has not disagreed with any of 
those decisions.  Accordingly, those issues are not within 
the Board's jurisdiction and will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

REMAND

In November 2002, the RO obtained additional VA medical 
records pertinent to the adjudication of another issue which 
is not here on appeal.  However, some of the medical evidence 
obtained by the RO is directly pertinent to the claim of 
entitlement to an increased disability rating for PTSD.  The 
RO did not readjudicate this issue in light of the new 
evidence and did not issue a supplemental statement of the 
case (SSOC) subsequent to its receipt.  The veteran has not 
waived initial RO consideration of that evidence.

The United States Court of Appeals for the Federal Circuit 
has held that the Board cannot consider additional evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or obtaining the 
appellant's waiver.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should review the evidence of record, 
including the additional evidence 
obtained since the October 2002 SOC, and 
readjudicate the veteran's claim of 
entitlement to an increased disability 
rating for service-connected PTSD.  In so 
doing, VBA should accomplish any 
additional development it deems to be 
necessary.  If the claim remains denied, 
VBA should provide the veteran with a 
SSOC and allow an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




